Citation Nr: 0907250	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  01-07 866	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973, from January 1974 to January 1977, and from 
November 1990 to June 1991.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a June 2006 decision, the Board of Veterans' Appeals 
(Board) issued a decision denying service connection for 
bilateral hearing loss, and denying increased disability 
ratings for four service-connected disabilities.  The Veteran 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court) in which he asserted that 
the VA had neglected to address an implied claim for a total 
disability rating for compensation based upon individual 
unemployability due to service-connected disability.  In 
August 2008, the Court granted a joint motion for remand 
submitted by both parties to the case, and vacated the 
Board's June 2006 decision, as to the implicit denial of a 
total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability, dismissed the appeal as to the remaining issues, 
and remanded the matter to the Board.

Accordingly, the case is REMANDED for the following action:

Perform all indicated procedural and 
evidentiary development for a claim of 
entitlement to a total disability rating 
for compensation based upon individual 
unemployability due to service-connected 
disability, to include satisfying VA's 
duty to notify the Veteran of the 
information and evidence necessary to 
substantiate the claim, and of the 
assistance VA will provide in the 
development of the claim.  Then, 
adjudicate the Veteran's claim for 
entitlement to a total disability rating 
for compensation based upon individual 
unemployability due to service-connected 
disability, providing him with notice of 
the decision and, if adverse, all 
information regarding how to file an 
appeal, if he so desires.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


